Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed on 4 June 2021.
Claims 1-20 are under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jover et al (US Pub. 2017/0018125).
Regarding claim 1, Jover discloses a flight recorder system of an aircraft, comprising: 
a resource controller module (RCM) configured to be communicatively coupled, via a data communication network defining a switch fabric, to a set of flight recorder system modules (FRM) (fig. 2, data recording device 10, computers 18, network 8; para. 3, flight management system (FMS), flight control system (FCS), bus via ARINC 429 standard, Ethernet communication network in ARINC 664 part 7 or AFDX communication network; para. 34, 35, these computers can be of the FMS, FCS, FWS, CDS, etc. type); 
each FRM comprising a respective control module, a respective local memory, and a respective set of input and output (I/O) ports communicatively coupled to the switch fabric (fig. 2, data recording device 10, computers 18, network interface 25; para. 34); 
wherein the RCM is configured to detect a respective FRM coupled to the switch fabric, and based on the detection, configure an operation of the FRM, and wherein the respective local memory of the FRM is readable by the RCM, and shareable with the other FRMs via the switch fabric (para. 6, 35, In a second embodiment, the communication network 8 is configured in such a way as to send the information exchanged between the different computers 18 also to the data recording device 10. In the case of a communication network conforming with the ARINC 429 standard, communication buses upon which this information is transmitted are connected not only to the computers 18 in question, but also to inputs of the data recording device. In the case of a communication network of the deterministic switched Ethernet type, for example an AFDX® communication network, the network comprises switches comprising configuration tables in which virtual links are set up upon which the information between the different computers flows. These configuration tables are therefore defined in such a way that these virtual links arrive at the data recording device.).

Regarding claim 2, Jover further discloses wherein each FRM is dynamically configurable by the RCM (para. 3, 34).

Regarding claim 3, Jover further discloses wherein the RCM is configured to instruct the FRM to load software from a local memory (para. 3, 35, standards).

Regarding claim 4, Jover further discloses wherein the respective local memory includes at least one of a random-access memory (RAM), a memory-mapped I/O port, and a register (para. 35).

Regarding claim 5, Jover further discloses 5. The flight recorder system of claim 4, wherein the local memory of a first FRM is accessible by a second FRM without a cooperation of the respective processor of the first FRM (fig. 3; para. 40).

Regarding claim 6, Jover further discloses 6. The flight recorder system of claim 5, wherein the RCM is programmed to configure the switch fabric to enable the control module of the second FRM to access the local memory of the first FRM (fig. 3; para. 40).

Regarding claim 7, Jover further discloses 7. The flight recorder system of claim 1, wherein the detection of the respective FRM by the RCM includes at least one of a determination of the FRM type, and a number of I/O ports of the respective FRM (para. 35, bus and Ethernet communication per standards).

Regarding claim 8, Jover further discloses 8. The flight recorder system of claim 7, wherein the RCM is further configured to configure an operation of the switch fabric based on the determined FRM type (para. 35).

Regarding claim 9, Jover further discloses 9. The flight recorder system of claim 1, wherein an operation of at least one of the switch fabric and the FRM is configurable by the RCM during a flight of the aircraft (para. 36, flight phases of aircraft).

Regarding claim 10, Jover further discloses 10. The flight recorder system of claim 1, wherein the RCM is communicatively coupled to a data bus of the aircraft, and is configured to receive data therefrom (para. 36, bus per ARINC 429 standard).

Regarding claim 11, Jover further discloses wherein the data received by the RCM is indicative of a current phase of flight of the aircraft, and wherein the RCM is further programmed to configure an operation of the switch fabric based on the indicated phase of flight of the aircraft (para. 36, flight phases of the aircraft).

Regarding claim 12, Jover further discloses wherein the RCM is further programmed to configure a first operation of at least one of the switch fabric and a first FRM during a first phase of a flight of the aircraft, and to configure a second operation of at least one of the switch fabric and a first FRM during on a second phase of a flight of the aircraft (para. 36).

Regarding claim 13, Jover further discloses wherein the set of FRM includes a data analytics module (DA) and at least one of a cockpit voice recorder module (CVR) and a flight data recorder module (FDR), and wherein the DA is configured to analyze data received from the respective local memory of the at least one CVR and FDR during a flight of the aircraft (para. 3, 35).

Regarding claim 14, Jover further discloses wherein the set of FRM includes at least one of a CVR, an FDR, a DA, and a crash-survivable recording subsystem (para. 3, 35).

Regarding claim 15, Jover discloses a method of operating a flight recorder system of an aircraft, the flight recorder system including a first flight recorder module (FRM) having a first local memory and a first set of memory-mapped I/O ports and a second FRM, having a second local memory and a second set of memory-mapped I/O ports (para. 3, 35), comprising: 
communicatively coupling a resource control module (RCM) to a switch fabric (fig. 2; para. 3, 35); 
communicatively coupling the first FRM and second FRM to the switch fabric (fig. 2, data recording device 10, computers 18; para. 35); 
detecting, by the RCM, the first FRM (para. 35); 
reading, by the RCM, at least one of the first local memory and the first memory- mapped I/O ports of the first FRM (para. 35, network communications among data recording device and computers, communication buses are connected not only to the computers 18, but also to inputs of the data recording device 10); 
configuring, by the RCM, an operation of the first FRM (para. 35); 
providing data to the first FRM (para. 35); 
saving a first portion of the data to the local memory of the first FRM (para. 35); and 
retrieving, by the second FRM, a second portion of the data from the first FRM (para. 35, 36).

Regarding claim 16, Jover further discloses further comprising instructing, by the RCM, the FRM to load software from a local memory (para. 35).

Regarding claim 17, Jover further discloses further comprising configuring the switch fabric to enable the first FRM to access the local memory of the second FRM (para. 35).

Regarding claim 18, Jover further discloses wherein the configuring, by the RCM, an operation of the first FRM is during a flight of the aircraft (para. 36, flight phases of the aircraft).

Regarding claim 19, Jover further discloses wherein the detecting by the RCM, of the first FRM includes at least one of a determination of the first FRM type and a number of I/O ports of the first FRM (para. 35).

Regarding claim 20, Jover further discloses further comprising configuring, by the RCM, an operation of the switch fabric based on the determined FRM type (para. 35).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-Th 7:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Luat Phung/
Primary Examiner, Art Unit 2468